CONCURRING OPINION
By FESS, J.
The Common Pleas Court upon review of the record found the order of the Department of Liquor Control to be supported by reliable, probative and substantial evidence and to be in accordance with law. Upon this appeal from the judgment of the common pleas court, this court is limited in its review to a determination of the correctness of that judgment, i. e., that the order is supported by reliable, probative and substantial evidence and in accordance with law. Finding no error in the proceedings and judgment of the common pleas court, it is our duty to affirm such judgment, and in my opinion it is unnecessary for this court to consider or determine such matters as the extent of the penalty imposed upon the appellant, his alleged right to a rehearing, or other so-called assignment of errors filed in the common pleas court and refiled in this court. Cf. Delmonte Cafe, Inc. v. Department of Liquor Control, 74 Abs 459, and next to last paragraph of §119.12 R. C.
I therefore concur in the judgment of affirmance.